Citation Nr: 0200644	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  96-51 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 until 
November 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the September 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied the benefit sought on 
appeal.


REMAND

The veteran claims that his current low back disorder is 
related to a strain he incurred in 1975 during service.  Upon 
a preliminary review of the claims file, and in light of a 
change in the law discussed below, the Board finds that 
additional development is needed in this case before 
proceeding with appellate review.

Preliminary review of the record reveals that mild right 
sided scoliosis was found during a January 1973 service 
enlistment examination.  In March 1973, the veteran was 
treated for back pain.  In February 1974, the veteran 
complained of low back pain from lifting a heavy transformer.  
Upon examination, the examiner found spasm at the right 
paravertebral grasp.  In August 1974, the veteran complained 
of pain in his lower back over the last week.  In May 1975, 
the veteran complained of back pain in the lower right 
quadrant.  The examiner's impression was of possible low back 
pain.  The veteran was treated for pain in his medial to 
right mid-back in January 1976.  The examiner's impression 
was of a muscle strain.  In June 1976, the veteran complained 
of pain in his lower back, and the examiner's impression was 
of a possible muscle strain.  It was also noted that the 
veteran had L-S paraspinious spasms and pain.   On the 
examination for separation in October 1976 there were no 
complaints or findings of back pain.  The spine was reported 
to be normal on clinical evaluation.

Private medical records from Southern Illinois University at 
Edwardsville reveal no abnormal findings in a June 1976 
physical examination.  In May 1979, the veteran reported a 
history of low back problems in service, and complained of 
pain in his back after he had played golf a few days earlier.  
The veteran was diagnosed with chronic and acute low back 
pain, and was treated again in August 1980 for low back pain.  

Private medical records include records from Ronald G. 
Williams, D.C., which indicate the veteran sought treatment 
for low back pain and sciatic pain from February 1983 through 
August 1983.  Additionally, in February 1983, the veteran 
specifically reported constant low back pain, a pinched nerve 
in his low back since January 1983, and an automobile 
accident within the previous five years.  Medical records 
dated in May 1984 from Dr. Bowles indicate that the veteran 
gave a history of an injury in the Navy, and some 
chiropractic treatment.  The veteran complained of low back 
pain, and Dr. Bowles noted that the veteran's entire back was 
tense.

The file contains extensive private medical records 
concerning treatment of the veteran's back in the 1980's and 
1990's.  Medical records dated June 1989 through 1994 from 
Pain Management Centers, Ltd. reveal that the veteran 
reported in June 1989 pain in his low back, similar to a pain 
he incurred around 1974, and pain following a fall from a 
stepladder in May 1989.  The examiner's impression as of 
stable disease, and chronic low back pain.  In July 1989, the 
examiner found low lumbar AP curve reversal (equivocal).   

Medical records dated February 1993 through August 1993 from 
Dr. Robert P. Devine, D.C. indicate that in February 1993 Dr. 
Devine remarked that the veteran "obviously has some pre-
existing problems."  Dr. Devine remarked he would not be 
surprised that if the veteran had suffered a whiplash type of 
accident.  AP lumbar views were normal, and lateral lumbar 
views revealed a large loss of curve.  Dr. Devine diagnosed 
the veteran with post-traumatic lumbosacral sprain with 
resultant sciatica, lumbosacral radiculitis, and lumbagia.  
Dr. Devine noted that the veteran has had low back pain in 
the past, and experienced some low back aching.  Dr. Devine 
noted that the only major pain the veteran had in his low 
back was several years prior when the veteran treated with an 
osteopath for leg pain.  Dr. Devine noted that since 1992, 
the additional trauma on the veteran's degenerated spine has 
caused a significant injury and flare-up with swelling around 
the facet joints, which put pressure against the nerves 
leading to the leg.  

March 1993 records from Abelardo B. Sanchez, M.D. indicate 
that the veteran  complained of lumbar pain and discomfort 
after a November 1992 motor vehicle accident.  The veteran 
was diagnosed with cervical-brachial radiculitis/neuritis and 
possible peripheral neuropathy.

VA treatment records dated March 1993 indicate that the 
veteran reported that he had been rear-ended in an automobile 
accident two months prior, and had low back pain after this 
accident.  The veteran reported that his pain was worse after 
he treated with a chiropractor.  The examiner found 
questionable spondylolisthesis.  A radiographic report of the 
lumbosacral spine reported a clinical history of neck and low 
back pain with radiculopathy.  The examiner's impression was 
of spondylosis and retrolisthesis at the L5-S1 level. 

Medical records from P. Anthony Paolucci, D.C. indicate that 
the veteran treated with him from March 1993 through April 
1993 for low back and neck pain, and reported that the pain 
began in November 1992. 

A VA neurology consultation dated February 1994 reveals that 
the veteran complained of chronic lumbar back pain for the 
past nineteen years, as well as worsening neck pain in the 
previous two years.  The veteran reported constant cervical 
discomfort since a motor vehicle accident in 1992.  The 
examiner found no long-tract signs, but prominent pain. 

VA treatment records dated March 1994 indicate that the 
veteran complained of having severe, intolerable pain and 
severe muscle spasms in his neck and back. Records dated 
April 1994 indicated that the veteran complained of cervical 
neck pain and low back pain.  The veteran indicated that his 
low back pain started while on active duty in 1975, and that 
the pain increased around 1992.  The veteran reported that he 
had been in a rear-end collision in 1993.  The examiner noted 
lumbar spinal spinosis.  

VA radiology reports dated April 1994 included a CT scan of 
the lumbosacral spine which revealed a normal spinal canal at 
the L2-L3 level.  At the L4-L5 level, there was evidence of a 
central disc bulge, with no significant compromise of the 
dural space. The examiner's impression was of a large 
posterior spur at L3, with grade I retrolisthesis of L5 on 
S1.

Private medical records include an April 1994 MRI report from 
Max Lin, M.D. which showed an abnormal lumbar MRI indicating 
spondylosis with herniated L5-S1 disc, and a large L3-4 
osteophyte impinging upon the cauda equina.

VA medical records include an April 1994 CT of the lumbar 
spine showed a moderately large central disc herniation at 
L3-L4, with mild central disc herniation at L5-S1.  A 
radiology report of the lumbosacral spine dated November 1994 
reported a clinical history of back pain, and reported 
degenerative joint disease.  A May 1994 VA EMG report 
revealed normal studies at the right C4, C5, C6, L3, L4, L5 
levels, and the left C5, L3, and L5 levels.  A December 1994 
VA MRI report of the cervical spine reported a clinical 
history of neck and back surgeries in 1994, and that the 
veteran was being treated for continuing pain.  A December 
1994 MRI report revealed of status post laminectomy with 
central disc-like defects at L3-L4 and L5-S1.  The veteran 
questioned whether there were retained disc fragments or 
additional extrusion of disc-like material.

A VA compensation and pension examination was performed in 
June 1994. The examiner noted that the veteran had more pain 
on the right paravertebral area at level L4-L5.  The examiner 
did not appreciate any scoliosis on the lumbar area, but did 
see a slight scoliosis on the upper dorsal area.  The veteran 
was diagnosed with degenerative disc disease of the cervical 
area and low back area, symptomatic.

VA radiology reports include December 1994 VA EMG tests which 
revealed that the veteran had chronic L5 and mid-cervical 
radiculopathy.   A March 1995 EMG revealed chronic L5 and 
mid-cervical radiculopathy.  Radiology reports of the 
cervical spine dated April 1995 noted a clinical history of 
status post C5-6, anterior cervical diskectomy fusion, and 
the examiner's impression was of an irregularity of the 
superior endplate of C6 with sclerosis.  The examiner assumed 
that this was related to the history of a prior fusion, but 
noted that comparison films were needed to exclude infection.  
A CT post-myelogram report dated April 1995 reported a 
clinical history of status post C5-C6 anterior cervical 
diskectomy fusion in June 1994. 

In October 1995, the VARO requested a VA consultation.  The 
undated orthopedics consultation stated that degenerative 
disc disease symptoms began in February 1983, and were 
constant for one month.  The physician opined that the 
symptoms did not appear to be early manifestations and that 
the low back symptoms in service were not disc symptoms.  The 
physician found that the veteran appeared to have a low back 
muscle spasm and sprain in 1973 through 1976, and "not the 
disc symptoms which began in 1983."  

VA radiology reports include a January 1996 CT of the lumbar 
spine which reported status post-laminectomy at L3-L4.  The 
examiner found postoperative fibrosis versus recurrent mild 
left disc herniation at that level.  The examiner also found 
disc bulge at L5-S1, and lipoma in the spinal canal on the 
left at that level.  A January 1996 MRI of the cervical spine 
reported a previous surgery of T5-T6 two years prior to the 
examination.  The examiner also noted enhancement of the 
anterior epidural space, probably related to post-operative 
fibrosis.  A February 1996 VA myelogram of the lumbar region 
reported status post laminectomy at C4-C5 and L3 and L4.  
There was mild ventral extradural defect, with nerve root 
distortions at L5-S1, secondary to either mild disc 
herniation versus postoperative fibrosis.  A February 1996 
myelogram of the cervical region noted irregularity of the 
contiguous articular surfaces which suggested previous 
surgery or discitis.  A February 1996 CT of the lumbar spine 
reported status post diskectomy, C5-C6, with fusion, and a 
diskectomy at L3-L4.  The examiner questioned whether the 
veteran had spinal cord compression.   The examiner's 
impression was of posterior spurs centrally and post-
laminectomy changes at the L3 and L4 levels.  The examiner 
found mild central and left lateral disc herniation at L5-S1.  
The examiner found that the differential diagnosis was 
postoperative fibrosis.

VA radiology reports also included an EMG report dated 
February 1996 that revealed a L3 lesion.  A February 1996 MRI 
of the lumbar spine reported a laminectomy at L3-L4 since 
October 1994, and increased spondylosis of the lumbar spine 
which was increased in severity since February 1994.  The 
examiner also found degenerative disc disease at L2-L3, L3-
L4, and L5-S1. 

In an October 1996 Social Security Administration decision, 
the Administrative Law Judge (ALJ) noted a history of a back 
injury while on active duty, with subsequent deterioration 
with further strain and injury from a 1992 motor vehicle 
accident.  The ALJ referred to a June 1994 diskectomy, a 
laminectomy in September 1994, a March 1996 laminectomy, and 
a May 1996 reticulopathy.  The ALJ found the claimant totally 
disabled. 

At a January 1997 RO hearing, the veteran testified that he 
sought treatment for his back with the Balboa Naval Hospital 
during service.  The veteran also stated that he first sought 
treatment with Dr. Williams no later than 1978, and that he 
had surgeries on his back in July 1994, September 1994, and 
March 1996.  

The Board notes that throughout the history of this appeal, 
the veteran has repeatedly claimed that there were additional 
pertinent medical records, including service medical records 
and VA treatment records, which had not been associated with 
his claims file.  Specifically, the veteran has maintained 
that he was treated for a low back injury during service, and 
that the documentation of this treatment is missing from the 
claims file.  The veteran has repeatedly claimed that after 
he injured his back in 1975, he sought treatment with Balboa 
Naval Hospital in San Diego, California, and had a subsequent 
neurological appointment.  Upon a preliminary review of the 
record, it appears that there may be additional medical 
records that have not yet been associated with the claims 
file, and which may be significant to determining whether the 
claim for entitlement to service connection for a low back 
disorder is granted.  The Board notes that the veteran's 
service medical records do not include records from Balboa 
Naval Hospital.  Furthermore, there is no indication that the 
RO attempted to secure these service medical records.  As 
such, the RO should attempt to associate these service 
medical records with the claims file.  

The Board also notes that the veteran has repeatedly claimed 
that there are missing VA treatment records from his claims 
file.  Upon review of the claims file, the Board finds that 
the medical evidence and the Social Security Administration 
decision repeatedly refer to multiple back surgeries.  The 
Board notes although the veteran has appeared to be treated 
at four different VA medical centers, the record only 
includes treatment records from three VA facilities.  
Furthermore, although the record includes treatment records 
from three VA facilities, it appears that these records may 
not be complete. As such, it appears that there may be 
additional VA treatment records that are not yet associated 
with the claims file, including treatment records from the 
St. Louis VAMC dated from 1989 to 1993.   Also appearing to 
be missing from the claims file are treatment records from 
the Hines VAMC dated from March 1994 through March 1996, 
including records of the surgeries that were possibly 
performed there in June 1994, July 1994, September 1994, and 
March 1996.  Accordingly, the RO should attempt to associate 
these records with the claims file.  

The Board also notes that in its September 1994 rating 
decision, the RO found that the veteran suffered from a 
preexisting low back disorder which was not shown to be 
aggravated during service.  Subsequently, in October 1995, 
the RO requested an expert opinion regarding the etiology of 
the veteran's back disorder.  Although an opinion was 
obtained on the basis of the evidence then of record, if 
additional evidence is received an additional opinion may be 
necessary.  The VA examiner reported that the disc symptoms 
began in 1983 and that the symptoms in service were not disc 
symptoms.  The examiner reported that the veteran had low 
back muscle spasm and sprain in 1973-1976, not the disc 
symptoms which began in 1983.  If additional medical records 
are obtained, including treatment records from service which 
concern the back, an additional opinion may be necessary to 
determine whether any current back disability is related to 
service.  Therefore, if the RO obtains additional pertinent 
medical records, the veteran should be afforded a VA 
examination.   

The Board also notes that the veteran's claims file was 
transferred between the Chicago RO and the St. Louis RO, with 
no action taken on the claims file from July 1997 until May 
2001.  In the interim, there was a significant change in the 
law pertaining to veteran's benefits, which took place during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45-630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  This law, and the implementing 
regulations, redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  As the RO has not yet 
had the opportunity to examine the veteran's appeal in light 
of the foregoing changes in the law, the RO should ensure 
that all requirements under the new law are satisfied.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1. The RO should obtain copies of all 
service medical records, including 
treatment at Balboa Naval Hospital in 
1975.  Additionally, the RO should obtain 
all the VA treatment records concerning 
the veteran's back including from the St. 
Louis VAMC from 1989 to 1993, and the 
Hines VAMC from March 1994 through March 
1996.  Any records obtained should be 
associated with the claims file.  If the 
records can not be obtained it should be 
noted in the record.

2.  The RO should also contact the 
veteran and give him an opportunity to 
identify any other relevant treatment 
records concerning his back, which have 
not already been obtained.  The veteran 
is requested to supply the names and 
addresses of any such medical providers 
with the necessary authorization.  The RO 
should then obtain copies these records 
and associate them with the claims 
folder.  If the veteran indicates that 
there are no additional records, or if 
any request for such records has negative 
results, the claims file should be 
clearly documented to that effect.  The 
veteran and his representative should be 
informed of their and VA's respective 
duties in making further attempts to 
obtain records that could not be located.

3.  If any additional pertinent medical 
records are obtained, the veteran should 
be scheduled for an examination to 
determine whether he has a current back 
disability which is related to service.  
The veteran's claims file, including a 
copy of this REMAND, should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to whether it is as least as 
likely as not that any current back 
disorder is related to the veteran's 
period of active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
evidence.  Any additional action 
considered necessary to comply with the 
notice and development requirements of 
the Veterans Claims Assistance Act of 
2000 should be undertaken..  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this Remand is to obtain additional medical 
information.  By remanding this claim, the Board intimates no 
opinion, favorable or unfavorable, as to its merits.  The 
veteran is free to submit any additional evidence he wishes 
to have considered in connection with his appeal; however, he 
is not required to act until further notified.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



